


Exhibit 10.16


November 20, 2007 Amendment to November 1, 2005 Offer Letter between Callidus
Software and Leslie Stretch


Effective December 1, 2007, as authorized by the Board of Directors on November
19, 2007, you will be promoted to the position of President and Chief Executive
Officer of Callidus Software Inc., and your offer letter dated November 1,
2005  (“Offer Letter”) is hereby amended effective on your assumption of such
position to reflect your new position, as well as the following new compensation
and terms:


Starting December 1, 2007, your annualized base salary will be raised to
$350,000.  Your annual target bonus opportunity will be 100% of your base
salary.


For the second half of fiscal 2007, 5/6 of the bonus shall be based on prior
compensation and plan, and 1/6 of bonus shall be based on new CEO compensation
and plan.


On November 30, 2007, you will be granted 400,000 non-qualified stock options,
with vesting over four years and an exercise price equal to the fair market
value of our common stock on the grant date.


Your severance amount upon an involuntary termination without cause, subject to
you signing a full release, is also hereby modified to be the following
severance in lieu of the amounts set forth in the Offer Letter:


(i)
One year of your base salary and target bonus, which shall be paid no later than
March 15 of the year following the year of your termination.

(ii)
If you elect to continue your medical coverage under COBRA, the Company shall
pay for such coverage, at the same cost to you as before the termination of
employment, until the end of the 12-month period after the date of termination
of employment.

Sincerely,


CALLIDUS SOFTWARE INC.




/s/ V. Holly Albert
By: V. Holly Albert, Senior Vice President and General Counsel




Accepted:




Leslie J. Stretch
Leslie J. Stretch


Date: November 20, 2007




